Name: Commission Regulation (EC) NoÃ 969/2007 of 17 August 2007 amending for the 83rd time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  civil law
 Date Published: nan

 18.8.2007 EN Official Journal of the European Union L 215/6 COMMISSION REGULATION (EC) No 969/2007 of 17 August 2007 amending for the 83rd time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 18 and on 27 July 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 859/2007 (OJ L 190, 21.7.2007, p. 7). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The entry Nashwan Abd Al-Razzaq Abd Al-Baqi (alias (a) Abdal Al-Hadi Al-Iraqi, (b) Abd al-Hadi al-Iraqi, (c) Abu Abdallah). Date of birth: 1961. Place of birth: Mosul, Iraq. Nationality: Iraqi. Other information: Senior official of Al-Qaida. under the heading Natural persons shall be replaced by: Nashwan Abd Al-Razzaq Abd Al-Baqi (alias (a) Abdal Al-Hadi Al-Iraqi, (b) Abd Al-Hadi Al-Iraqi, (c) Abu Abdallah). Date of birth: 1961. Place of birth: Mosul, Iraq. Nationality: Iraqi. Other information: (a) Al-Qaida senior official, (b) In custody of the United States of America, as of July 2007. (2) The entry Jalil, Abdul, Mullah (Deputy Minister of Foreign Affairs) under the heading Natural persons shall be replaced by: Abdul Jalil (alias Nazar Jan). Title: (a) Maulavi, (b) Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: approximately 1963. Place of birth: Arghandaab district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in the Afghanistan/Pakistan border area, (b) Member of the Talibans leadership Council as of May 2007. (3) The entry Abdul Qadeer. Title: General. Function: Military AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport) under the heading Natural persons shall be replaced by: Abdul Qadeer Abdul Baseer. Title: (a) General, (b) Maulavi. Function: Military AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1964. Place of birth: Nangarhar, Afghanistan. Nationality: Afghan. Passport No: D 000974 (Afghan passport). Other information: repatriated to Afghanistan in February 2006. (4) The entry Mutawakil, Abdul Wakil (Minister of Foreign Affairs) under the heading Natural persons shall be replaced by: Wakil Ahmad Mutawakil Abdul Ghaffar (alias Abdul Wakil Mutawakil). Title: Maulavi. Function: Minister of Foreign Affairs of the Taliban regime. Address: Spin Kalay intersection, Khan Mina district Ward, Khoshhal, Kabul, Afghanistan. Date of birth: 1970. Place of birth: Maiwand district, Kandahar province, Afghanistan. Passport No: (a) OR 35914 (Afghan passport issued 26.8.2005 valid until 27.3.2008). National identification No: 615565. Nationality: Afghan. (5) The entry Hottak, M. Musa, Maulavi (Deputy Minister of Planning) under the heading Natural persons shall be replaced by: Mohammad Musa Hottak Abdul Mehdi. Title: (a) Maulavi, (b) Haji. Function: Deputy Minister of Planning of the Taliban regime. Address: Deh Now District Ward, Kabul, Afghanistan. Date of birth: 1954. Place of birth: Jelrez district, Maidan, Wardak province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Parliament elected from Wardak province, (b) Deputy Head of the Internal Security Committee of Afghanistan parliament as of May 2007. (6) The entry Agha, Sayyed Ghiassouddine, Maulavi (Minister of Haj and Religious Affairs) under the heading Natural persons shall be replaced by: Sayyed Ghiassouddine Agha (alias (a) Sayed Ghias, (b) Sayed Ghiasuddin Sayed Ghousuddin, (c) Sayyed Ghayasudin). Title: Maulavi. Function: (a) Minister of Haj and Religious Affairs of the Taliban regime, (b) Education Minister of the Taliban regime. Date of birth: Between 1958 and 1963. Place of birth: Faryab province, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Faryab province, Afghanistan as of May 2007. (7) The entry Ahmadulla, Qari (Minister of Security (Intelligence)) under the heading Natural persons shall be replaced by: Ahmadullah (alias Ahmadulla) Title: Qari. Function: Minister of Security (Intelligence) of the Taliban regime. Date of birth: approximately 1975. Place of birth: Qarabagh district, Ghazni province, Afghanistan. Nationality: Afghan. (8) The entry Tariq Anwar El-Sayed Ahmed (alias (a) Hamdi Ahmad Farag, (b) Amr al-Fatih Fathi). Date of birth: 15.3.1963. Place of birth: Alexandria, Egypt. under the heading Natural persons shall be replaced by: Tariq Anwar El Sayed Ahmed (alias (a) Hamdi Ahmad Farag, (b) Amr Al-Fatih Fathi). Date of birth: 15.3.1963. Place of birth: Alexandria, Egypt. Other information: reportedly deceased in October 2001. (9) The entry Bari, Abdul, Maulavi (Governor of Helmand Province) under the heading Natural persons shall be replaced by: Abdul Bari Akhund (alias Haji Mullah Sahib). Title: (a) Maulavi, (b) Mullah. Function: Governor of Helmand Province under the Taliban regime. Date of birth: approximately 1953. Place of birth: Helmand province, Afghanistan. Nationality: Afghan. Other information: (a) Member of a seven member Taliban leadership committee in Kandahar, Afghanistan, as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. (10) The entry Akhund, Hadji Ubaidullah, Mullah (Minister of Defence) under the heading Natural persons shall be replaced by: Ubaidullah Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund). Title (a) Mullah, (b) Hadji, (c) Maulavi. Function: Minister of Defence of the Taliban regime. Date of birth: approximately 1968. Place of birth: Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One of the deputies of Mullah Omar, (b) Member of the Talibans leadership, in charge of military operations. (11) The entry Al-Jaziri, Abu Bakr; nationality: Algerian; address: Peshawar, Pakistan  affiliated with Afghan Support Committee under the heading Natural persons shall be replaced by: Abu Bakr Al-Jaziri (alias Yasir Al-Jazari). Nationality: (a) Algerian, (b) Palestinian; Address: Peshawar, Pakistan. Other information: (a) Affiliated with Afghan Support Committee (ASC), (b) Al-Qaida facilitator and communication expert. (12) The entry Ahmad Fadil Nazal Al-Khalayleh (alias (a) Abu Musab Al-Zarqawi; (b) Muhannad; (c) Al-Muhajer; (d) Garib, (e) Abou Musaab El Zarquawi, (f) Ahmed Fad Al Nazzar Khalaylah Said, (g) Al Zarqawi Abu Musa'ab, (h) Al Zarqawi Abu Musab, (i) Al Zarqawi Ahmed Fad Al Nazzar Khalaylah Said Abu Musab, (j) Alkhalayleh Ahmed, (k) Azzarkaoui Abou Moussab, (l) El Zarquawi Abu Musaab, (m) Zarkaoui Abou Moussaab, (n) Abu Ahmad, (o) Abu Ibrahim). Date of birth: (a) 30.10.1966, (b) 20.10.1966. Place of birth: (a) Al-Zarqaa, Jordan, (b) Al Zarqa, Jordan (c) Al Zarquaa, Jordan. Passport No: (a) Z 264958 (Jordanian passport issued on 4.4.1999 in Al Zarqaa, Jorda), (b) 1433038 (Jordanian identity card issued on 4.4.1999 in Al Zarqaa, Jordan). Other information: Reportedly deceased. under the heading Natural persons shall be replaced by: Ahmad Fadil Nazal Al-Khalayleh (alias (a) Abu Musab Al-Zarqawi, (b) Muhannad, (c) Al-Muhajer, (d) Garib). Date of birth: 30.10.1966. Place of birth: Al-Zarqaa, Jordan. Other information: reportedly deceased in June 2006. (13) The entry Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim, (c) Al Zawahry Aiman Mohamed Rabi Abdel Muaz, (d) Al Zawahiri Ayman, (e) Abdul Qader Abdul Aziz Abdul Moez Al Doctor, (f) Al Zawahry Aiman Mohamed Rabi, (g) Al Zawahry Aiman Mohamed Rabie, (h) Al Zawahry Aiman Mohamed Robi, (i) Dhawahri Ayman, (j) Eddaouahiri Ayman, (k) Nur Al Deen Abu Mohammed, (l) Abu Fatma, (m) Abu Mohammed); Title: (a) Doctor, (b) Dr. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Passport No: (a) 1084010 (Egypt), (b) 19820215. Nationality: thought to be an Egyptian national. Other information: (a) Operational and Military Leader of Jihad Group, (b) former leader of Egyptian Islamic Jihad, (c) close associate of Usama Bin Laden under the heading Natural persons shall be replaced by: Aiman Muhammed Rabi Al-Zawahiri (alias (a) Ayman Al-Zawahari, (b) Ahmed Fuad Salim). Title: Doctor. Date of birth: 19.6.1951. Place of birth: Giza, Egypt. Nationality: thought to be an Egyptian national. Passport No: (a) 1084010 (Egypt), (b) 19820215. Other information: (a) Former operational and military leader of Egyptian Islamic Jihad Group, now a close associate of Usama Bin Laden, (b) Lives in the Afghanistan/Pakistan border area. (14) The entry Asem, Sayed Esmatullah, Maulavi (Deputy Minister of Preventing Vice and Propagating Virtue) under the heading Natural persons shall be replaced by: Sayed Esmatullah Asem (alias Esmatullah Asem). Title: Maulavi. Function: (a) Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime, (b) Secretary General of the Afghan Red Crescent Society (ARCS) under the Taliban regime. Date of birth: approximately 1967. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Talibans leadership as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. (15) The entry Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman; (b) Al-Namer, Mohammed K.A.; (c) Abdel Rahman; (d) Abdul Rahman) Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: Afghanistan. under the heading Natural persons shall be replaced by: Muhsin Moussa Matwalli Atwah Dewedar (alias (a) Al-Muhajir, Abdul Rahman, (b) Al-Namer, Mohammed K.A., (c) Abdel Rahman, (d) Abdul Rahman). Date of birth: 19.6.1964. Place of birth: Dakahliya, Egypt. Nationality: Egyptian. Other information: reportedly deceased in April 2006. (16) The entry Baradar, Mullah (Deputy, Minister of Defence) under the heading Natural persons shall be replaced by: Abdul Ghani Baradar (alias Mullah Baradar Akhund). Title: Mullah. Function: Deputy, Minister of Defence of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Weetmak village, Dehrawood district, Uruzgan province, Afghanistan. Nationality: Afghan. Other information: (a) Belongs to Popalzai tribe, (b) Senior Taliban military commander and member of Taliban Quetta Council  as of May 2007, (c) Believed to be in the Afghanistan/Pakistan border area. (17) The entry Ramzi Mohamed Abdullah Binalshibh (alias (a) Binalsheidah, Ramzi Mohamed Abdullah, (b) Bin al Shibh, Ramzi, (c) Omar, Ramzi Mohamed Abdellah, (d) Mohamed Ali Abdullah Bawazir, (e) Binalshibh Ramzi Mohammed Abdullah, (f) Ramzi Binalshib, (g) Ramzi Mohamed Abdellah Omar Hassan Alassiri, (h) Binalshibh Ramsi Mohamed Abdullah, (i) Ramzi Omar). Date of birth: (a) 1.5.1972, (b) 16.9.1973, (c) 15.7.1975. Place of birth: (a) Gheil Bawazir, Hadramawt, Yemen, (b) Khartoum, Sudan. Nationality: (a) Yemen, (b) Sudan. Passport No: 00085243 (issued on 17.11.1997 in Sanaa, Yemen). Other information: arrested in Karachi, Pakistan, on 30.9.2002. under the heading Natural persons shall be replaced by: Ramzi Mohamed Abdullah Binalshibh (alias (a) Binalsheidah, Ramzi Mohamed Abdullah, (b) Bin Al Shibh, Ramzi, (c) Omar, Ramzi Mohamed Abdellah, (d) Mohamed Ali Abdullah Bawazir, (e) Binalshibh Ramzi Mohammed Abdullah, (f) Ramzi Binalshib, (g) Ramzi Mohamed Abdellah Omar Hassan Alassiri, (h) Binalshibh Ramsi Mohamed Abdullah, (i) Abu Ubaydah, (j) Umar Muhammad Abdallah Ba  Amar, (k) Ramzi Omar). Date of birth: (a) 1.5.1972, (b) 16.9.1973, (c) 15.7.1975. Place of birth: (a) Gheil Bawazir, Hadramawt, Yemen, (b) Khartoum, Sudan. Nationality: (a) Yemen, (b) Sudan. Passport No: 00085243 (issued on 17.11.1997 in Sanaa, Yemen). Other information: (a) Arrested in Karachi, Pakistan, on 30.9.2002, (b) In custody of the United States of America, as of July 2007. (18) The entry Rahmani, Arsalan, Maulavi (Deputy Minister of Higher Education) under the heading Natural persons shall be replaced by: Arsalan Rahmani Mohammad Daulat (alias Arsala Rahmani). Title: Maulavi. Function: Deputy Minister of Higher Education of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1941. Place of birth: Khaleqdad village, Urgon district, Paktika province, Afghanistan. National identification No: 106517. Nationality: Afghan. Other information: (a) Member of the Upper House (Mashrano Jerga) of the Afghan Parliament, (b) Head of the Education and Religious Committee of the House as of May 2007. (19) The entry Delawar, Shahabuddin, Maulavi (Deputy of High Court) under the heading Natural persons shall be replaced by: Shahabuddin Delawar. Title: Maulavi. Function: Deputy of High Court of the Taliban regime. Date of birth: 1957. Place of birth: Logar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (20) The entry Mohammad, Dost, Mullah (Governor of Ghazni Province) under the heading Natural persons shall be replaced by: Dost Mohammad (alias Doost Mohammad). Title: (a) Mullah, (b) Maulavi. Function: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Daman district, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) One the Taliban military commanders as of May 2007, (b) Believed to be in the Afghanistan/Pakistan border area. (21) The entry Elmi, Mohammad Azam, Maulavi (Deputy Minister of Mines and Industries) under the heading Natural persons shall be replaced by: Mohammad Azam Elmi. Title: Maulavi. Function: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1968. Nationality: Afghan. Other information: reportedly deceased in 2005. (22) The entry Ezatullah, Maulavi (Deputy Minister of Planning) under the heading Natural persons shall be replaced by: Ezatullah. Title: Maulavi. Function: Deputy Minister of Planning of the Taliban regime. Date of birth: approximately 1957. Place of birth: Laghman province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (23) The entry Ahmed Khalfan Ghailani (aka Ahmed the Tanzanian; aka Foopie; aka Fupi; aka Ahmad, Abu Bakr; aka Ahmed, A; aka Ahmed, Abubakar; aka Ahmed, Abubakar K.; aka Ahmed, Abubakar Khalfan; aka Ahmed, Abubakary K.; aka Ahmed, Ahmed Khalfan; aka Al Tanzani, Ahmad; aka Ali, Ahmed Khalfan; aka Bakr, Abu; aka Ghailani, Abubakary Khalfan Ahmed; aka Ghailani, Ahmed; aka Ghilani, Ahmad Khalafan; aka Hussein, Mahafudh Abubakar Ahmed Abdallah; aka Khabar, Abu; aka Khalfan, Ahmed; aka Mohammed, Shariff Omar); born 14.3.1974 or 13.4.1974 or 14.4.1974 or 1.8.1970, Zanzibar, Tanzania; citizen Tanzania. under the heading Natural persons shall be replaced by: Ahmed Khalfan Ghailani (alias (a) Ahmad, Abu Bakr, (b) Ahmed, Abubakar, (c) Ahmed, Abubakar K., (d) Ahmed, Abubakar Khalfan, (e) Ahmed, Abubakary K., (f) Ahmed, Ahmed Khalfan, (g) Ali, Ahmed Khalfan, (h) Ghailani, Abubakary Khalfan Ahmed, (i) Ghailani, Ahmed, (j) Ghilani, Ahmad Khalafan, (k) Hussein, Mahafudh Abubakar Ahmed Abdallah, (l) Khalfan, Ahmed, (m) Mohammed, Shariff Omar, (n) Haytham al-Kini, (o) Ahmed The Tanzanian, (p) Foopie, (q) Fupi, (r) Ahmed, A, (s) Al Tanzani, Ahmad, (t) Bakr, Abu, (u) Khabar, Abu). Date of birth: (a) 14.3.1974, (b) 13.4.1974, (c) 14.4.1974, (d) 1.8.1970. Place of birth: Zanzibar, Tanzania. Nationality: Tanzania. Other information: apprehended in July 2004 and in custody of the United States of America, as of July 2007. (24) The entry Nuristani, Rostam, Maulavi (Deputy Minister of Public Works) under the heading Natural persons shall be replaced by: Rustum Hanafi Habibullah (alias Rostam Nuristani). Title: Maulavi. Function: Deputy Minister of Public Works of the Taliban regime. Date of birth: approximately 1963. Place of birth: Dara Kolum, Do Aab district, Nuristan province, Afghanistan. Nationality: Afghan. Other information: Taliban member in charge of Nuristan province, Afghanistan, as of May 2007. (25) The entry Haqani, Djallalouddine, Maulavi (Minister of Frontier Affairs) under the heading Natural persons shall be replaced by: Jallalouddine Haqani (alias (a) Jalaluddin Haqani, (b) Jallalouddin Haqqani). Title: Maulavi. Function: Minister of Frontier Affairs of the Taliban regime. Date of birth: approximately 1942. Place of birth: Khost province, Zadran district, Afghanistan. Nationality: Afghan. Other information: (a) He is an active Taliban leader, (b) Believed to be in the Afghanistan/Pakistan border area. (26) The entry Haqani, Sayeedur Rahman, Maulavi (Deputy Minister of Mines and Industries) under the heading Natural persons shall be replaced by: Sayeedur Rahman Haqani (alias Sayed Urrahman). Title: Maulavi. Function: Deputy Minister of Mines and Industries of the Taliban regime. Date of birth: approximately 1952. Place of birth: Kunar province, Afghanistan. Nationality: Afghan. Other information: from Laghman Province, Afghanistan. (27) The entry Haqqani, Mohammad Salim, Maulavi (Deputy Minister of Preventing Vice and Propagating Virtue) under the heading Natural persons shall be replaced by: Mohammad Salim Haqqani. Title: Maulavi. Function: Deputy Minister of Preventing Vice and Propagating Virtue of the Taliban regime. Date of birth: Approximately 1967. Nationality: Afghan. Other information: from Laghman province. (28) The entry Haqqani, Moslim, Maulavi (Deputy Minister of Haj and Religious Affairs) under the heading Natural persons shall be replaced by: Moslim Haqqani. Title: Maulavi. Function: (a) Deputy Minister of Haj and Religious Affairs of the Taliban regime, (b) Deputy Minister of Higher Education of the Taliban regime. Date of birth: approximately 1958. Place of birth: Baghlan province, Afghanistan. Nationality: Afghan. Other information: (a) Ethnic Pashtun from Baghlan province, (b) Believed to be in the Afghanistan/Pakistan border area. (29) The entry Sayyed Mohammed Haqqani. Title: Maulavi. Nationality: Afghan. Other information: (a) Director of Administrative Affairs (Taliban regime), (b) Graduate of the Haqqaniya Madrrassa in Pakistan. under the heading Natural persons shall be replaced by: Sayyed Mohammed Haqqani. (alias Sayyed Mohammad Haqqani). Title: Mullah. Function: (a) Director of Administrative Affairs of the Taliban regime, (b) Head of Information and Culture in Kandahar province during the Taliban regime. Date of birth: approximately 1965. Place of birth: Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Graduate of the Haqqaniya Madrrassa in Pakistan, (b) Believed to have had close relations with Taliban leader Mullah Mohammad Omar, (b) Believed to be in the Afghanistan/Pakistan border area. (30) The entry Zayn al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: Close associate of Usama Bin Laden and facilitator of terrorist travel. under the heading Natural persons shall be replaced by: Zayn Al-Abidin Muhammad Hussein (alias (a) Abu Zubaida, (b) Abd Al-Hadi Al-Wahab, (c) Zain Al-Abidin Muhahhad Husain, (d) Zayn Al-Abidin Muhammad Husayn, (e) Zeinulabideen Muhammed Husein Abu Zubeidah, (f) Abu Zubaydah, (g) Tariq Hani). Date of birth: 12.3.1971. Place of birth: Riyadh, Saudi Arabia. Nationality: Palestinian. Passport No: 484824 (Egyptian passport issued on 18.1.1984 at the Egyptian Embassy in Riyadh). Other information: (a) Close associate of Usama Bin Laden and facilitator of terrorist travel, (b) In custody of the United States of America as of July 2007. (31) The entry Haqqani, Najibullah, Maulavi (Deputy Minister of Public Works) under the heading Natural persons shall be replaced by: Najibullah Haqqani Hydayetullah (alias Najibullah Haqani). Title: Maulavi. Function: (a) Deputy Minister of Public Works of the Taliban regime, (b) Deputy Minister of Finance of the Taliban regime. Date of birth: approximately 1964. Nationality: Afghan. Other information: (a) From Eastern Afghanistan, (b) Member of Taliban Council  in Kunar province, Afghanistan, as of May 2007, (c) Cousin of Moulavi Noor Jalal. (32) The entry Nurjaman Riduan Isamuddin (alias (a) Hambali, (b) Nurjaman, (c) Isomuddin, Nurjaman Riduan, (d) Hambali Bin Ending, (e) Encep Nurjaman, (f) Hambali Ending Hambali, (g) Isamuddin Riduan, (h) Isamudin Ridwan). Date of birth: 4.4.1964. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. Other information: born: Encep Nurjaman. under the heading Natural persons shall be replaced by: Nurjaman Riduan Isamuddin (alias (a) Hambali, (b) Nurjaman, (c) Isomuddin, Nurjaman Riduan, (d) Hambali Bin Ending, (e) Encep Nurjaman, (f) Hambali Ending Hambali, (g) Isamuddin Riduan, (h) Isamudin Ridwan). Date of birth: 4.4.1964. Place of birth: Cianjur, West Java, Indonesia. Nationality: Indonesian. Other information: (a) Born: Encep Nurjaman, (b) In custody of the United States of America, as of July 2007. (33) The entry Jamal, Qudratullah, Maulavi (Minister of Information) under the heading Natural persons shall be replaced by: Qudratullah Jamal (alias Haji Sahib). Title: Maulavi. Function: Minister of Information of the Taliban regime. Date of birth: Approximately 1963. Place of birth: Gardez, Paktia province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (34) The entry Rahamatullah Kakazada. Title: Maulavi. Function: Consul General, Taliban Consulate General , Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (issued on 7.1.1999). under the heading Natural persons shall be replaced by: Rahamatullah Kakazada (alias (a) Rehmatullah, (b) Kakazada, (c) Mullah Nasir). Title: (a) Maulavi, (b) Mullah. Function: Consul General, Taliban Consulate General , Karachi, Pakistan. Date of birth: 1968. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 000952 (Afghan passport issued on 7.1.1999). Other information: Taliban Governor  of the province of Ghazni, Afghanistan, as of May 2007. (35) The entry Khaksar, Abdul Samad, Mullah (Deputy (Security) Minister of Interior Affairs) under the heading Natural persons shall be replaced by: Abdul Samad Khaksar, Title: (a) Mullah, (b) Maulavi. Function: Deputy (Security) Minister of Interior Affairs of the Taliban regime. Address: Kandahar province, Afghanistan. Date of birth: between 1958 and 1963. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in January 2006. (36) The entry Ahmed Said Zaki Khedr (alias (a) Ahmed Said Al Kader, (b) Al-Kanadi, Abu Abd Al-Rahman). Date of birth: 1.3.1948. Place of birth: Cairo, Egypt. Nationality: Canadian. under the heading Natural persons shall be replaced by: Ahmed Said Zaki Khedr (alias (a) Ahmed Said Al Kader, (b) Abdul Rehman Khadr Al-Kanadi, (c) Shaikh Said Abdul Rehman, (d) Al-Kanadi, Abu Abd Al-Rahman). Date of birth: 1.3.1948. Place of birth: Cairo, Egypt. Nationality: Canadian. Other information: reportedly deceased in October 2003. (37) The entry Razaq, Abdul, Mullah (Minister of Interior Affairs) under the heading Natural persons shall be replaced by: Abdul Razaq Akhund Lala Akhund. Title: Mullah. Function: (a) Minister of Interior Affairs of the Taliban regime, (b) Chief of Kabul police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar province, Afghanistan, in the area bordering Chaman district, Quetta, Pakistan. Other information: believed to be in Afghanistan/Pakistan border area. (38) The entry Madani, Zia-ur-Rahman, Maulavi (Governor of Logar Province) under the heading Natural personsshall be replaced by: Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani, (b) Zaia u Rahman Madani, (c) Madani Saheb) Title: Maulavi. Function: Governor of Logar Province under the Taliban regime. Date of birth: approximately 1960. Place of birth: Taliqan, Takhar province, Afghanistan. Nationality: Afghan. Other information: in charge of Talibans military affairs in Takhar province, Afghanistan, as of May 2007. (39) The entry Habibullah Faizi. Function: Second secretary. Date of birth: 1961. Place of birth: Ghazni, Afghanistan. Nationality: Afghan. Passport No: D 010678 (issued on 19.12.1993) under the heading Natural persons shall be replaced by: Habibullah Fauzi Mohammad Mangal (alias Habibullah Faizi). Title: Qazi. Function: (a) Second secretary, Taliban Embassy , Islamabad, Pakistan (b) First Secretary, Taliban Embassy , Islamabad, Pakistan, (c) Ambassador  at Large, (d) Head of United Nations Department of the Ministry of Foreign Affairs of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1961. Place of birth: Atal village, Ander district, Ghazni, Afghanistan. Nationality: Afghan. Passport No: (a) D 010678 (Afghan passport issued on 19.12.1993), (b) OR 733375 (Afghan passport issued on 28.6.2005, valid until 2010). (40) The entry Mansur, Abdul Latif, Maulavi (Minister of Agriculture) under the heading Natural persons shall be replaced by: Abdul Latif Mansur (alias Abdul Latif Mansoor). Title: Maulavi. Function: Minister of Agriculture of the Taliban regime. Date of birth: approximately 1968. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Member of Taliban Miram Shah Council , as of May 2007. (41) The entry Mustasaed, Mullah (Head of Academy of Sciences) under the heading Natural persons shall be replaced by: Mohammad Husayn Mustasaeed (alias (a) Mohammad Hassan Mastasaeed, (b) Mstasaeed, (c) Mostaseed). Title: Mullah. Function: Head of Academy of Sciences under the Taliban regime. Date of birth: approximately 1964. Other information: believed to be in the Afghanistan/Pakistan border area. (42) The entry Akhtar Mohammad Maz-Hari. Title: Maulavi. Function: Education AttachÃ ©, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (issued on 4.11.2000). under the heading Natural persons shall be replaced by: Akhtar Mohammad Maz-Hari. Title: Maulavi. Function: Education AttachÃ ©, Taliban Consulate General , Peshawar, Pakistan. Date of birth: 1970. Place of birth: Kunduz, Afghanistan. Nationality: Afghan. Passport No: SE 012820 (Afghan passport issued on 4.11.2000). Other information: reportedly deceased in 2007. (43) The entry Wahidyar, Ramatullah (Deputy Minister for Martyrs and Repatriation) under the heading Natural persons shall be replaced by: Rahmatullah Wahidyar Faqir Mohammad (alias Ramatullah Wahidyar). Function: Deputy Minister for Martyrs and Repatriation of the Taliban regime. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1957. Place of birth: Kotakhel village, Zormat district, Paktia province, Afghanistan. Nationality: Afghan. National identification No: 110675. (44) The entry Abdul Kabir (alias A. Kabir). Title: Maulavi. Date of birth: between 1958 and 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: (a) Second Deputy, Council of Ministers (Taliban regime), (b) Governor of Nangahar Province, (c) Head of Eastern Zone, (d) active in terrorist operations in Eastern Afghanistan. under the heading Natural persons shall be replaced by: Abdul Kabir Mohammad Jan (alias A. Kabir). Title: Maulavi. Function: (a) Second Deputy, Economic affairs, Council of Ministers of the Taliban regime, (b) Governor of Nangahar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Zardran tribe, Paktja province, Afghanistan. Nationality: Afghan. Other information: Active in terrorist operations in Eastern Afghanistan, (b) Believed to be in the Afghanistan/Pakistan border area. (45) The entry Islam, Muhammad (Governor of Bamiyan Province) under the heading Natural persons shall be replaced by: Muhammad Islam Mohammadi. Function: Governor of Bamiyan Province, Afghanistan. Date of birth: between 1953 and 1958. Place of birth: Rori-Du-Aab district, Samangan province, Afghanistan. Nationality: Afghan. Other information: reportedly deceased in 2007. (46) The entry Mujahid, Abdul Hakim, Taliban envoy to the United Nations under the heading Natural persons shall be replaced by: Abdul Hakim Mujahid Moh Aurang (alias Abdul Hakim Mojahed). Title: Maulavi. Function: Taliban envoy  to the United Nations. Address: Dehbori district Ward, Kabul, Afghanistan. Date of birth: 1956. Place of birth: Khajakhel village, Sharan district, Paktika province, Afghanistan. Nationality: Afghan. National identification No: 106266. (47) The entry Tayeb, Haji Alla Dad, Mullah (Deputy Minister of Communication) under the heading Natural persons shall be replaced by: Allah Dad Tayeb Wali Muhammad (alias (a) Allah Dad Tayyab, (b) Allah Dad Tabeeb). Title: (a) Mullah, (b) Haji. Function: Deputy Minister of Communication of the Taliban regime. Date of birth: approximately 1963. Place of birth: Kandahar city, Afghanistan. Nationality: Afghan. (48) The entry Abdul Hakim Monib. Title: Maulavi. Function: Deputy Minister of Frontier Affairs. Date of birth: Between 1973 and 1976. Place of birth: Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: Renounced the Taliban and joined the government representing the Zurmat district in the Loya Jirga. under the heading Natural persons shall be replaced by: Abdul Hakim Monib Mohammad Nazar. Title: Maulavi. Function: Deputy Minister of Frontier Affairs of the Taliban regime. Address: (a) Hazarkhel village, Zormat district, Paktia province, Afghanistan, (b) Uruzgan province, Afghanistan. Date of birth: 1974. Place of birth: Hazarkhel village, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Passport No: D 004548 (Afghan passport). National identification No: 22273. Other information: (a) Renounced the Taliban and joined the government representing the Zurmat district in the Loya Jirga, (b) Governor of Uruzgan province, Afghanistan, as of May 2007. (49) The entry Nyazi, Manan, Mullah (Governor of Kabul Province) under the heading Natural persons shall be replaced by: Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai). Title: Mullah. Function: Governor of Kabul Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: Pashtoon Zarghoon district, Herat province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. (50) The entry Paktis, Abdul Satar, Dr, (Protocol Dept, Ministry of Foreign Affairs) under the heading Natural persons shall be replaced by: Abdul Satar Paktin (alias (a) Abdul Sattar Paktis). Title: Doctor. Function: (a) Protocol Dept., Ministry of Foreign Affairs of the Taliban regime, (b) Deputy Minister of Public Health of the Taliban regime. Address: Charkh District, Logar Province, Afghanistan. Place of birth: Paktia, Afghanistan. Nationality: Afghan. Other information: apprehended in 2005 and repatriated to Afghanistan. (51) The entry Hanafi, Mohammad Nasim, Mullah (Deputy Minister of Education) under the heading Natural persons shall be replaced by: Abdul Salam Hanafi Ali Mardan Qul (alias (a) Abdussalam Hanifi, (b) Hanafi Saheb). Title: (a) Mullah, (b) Maulavi. Function: Deputy Minister of Education of the Taliban regime. Date of birth: Approximately 1968. Place of birth: Darzab district, Faryab district, Afghanistan. Nationality: Afghan. Other information: Taliban member responsible for Jawzjan province, Afghanistan as of May 2007. (52) The entry Faizan, Faiz Mohammad, Maulavi (Deputy Minister of Commerce) under the heading Natural persons shall be replaced by: Fazl Mohammad Faizan Qamaruddin (alias Faiz Mohammad Faizan). Title: Maulavi. Function: Deputy Minister of Commerce of the Taliban regime. Address: Khair Kot district, Paktika province, Afghanistan. Date of birth: 1969. Place of birth: Khair Kot district, Paktika province, Afghanistan. Nationality: Afghan. Other information: Election registration card number is 07503858. (53) The entry Qurishi, Abdul Ghafar, Maulavi (Repatriation AttachÃ ©, Taliban Embassy, Islamabad) under the heading Natural persons shall be replaced by: Abdul Ghafar Qurishi (alias Abdul Ghaffar Qureshi). Title: Maulavi. Function: Repatriation AttachÃ ©, Taliban Embassy , Islamabad. Nationality: Afghan. (54) The entry Al-Haq, Amin (aka Amin, Muhammad; aka Ah Haq, Dr Amin; aka Ul-Haq, Dr Amin); born 1960, Nangahar Province, Afghanistan under the heading Natural persons shall be replaced by: Amin Muhammad Ul Haq Saam Khan (alias (a) Al-Haq, Amin, (b) Amin, Muhammad, (c) Dr Amin, (d) Ul-Haq, Dr Amin). Date of birth: 1960. Place of birth Nangahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Security coordinator for Usama bin Laden, (b) Repatriated to Afghanistan in February 2006. (55) The entry Qalamudin Muhmand (alias Qalamuddin). Title: Maulavi. Date of birth: between 1958 and 1963. Place of birth: Ningarhar province, Afghanistan. Nationality: Afghan. Other information: (a) Deputy Minister of Haj Affairs (Taliban regime), (b) Head of Olympic Committee, (c) was in custody in July 2003 in Kabul, Afghanistan. under the heading Natural persons shall be replaced by: Qalamudin Sar Andaz (alias Qalamuddin). Title: Maulavi. Function: (a) Deputy Minister of Haj Affairs of the Taliban regime, (b) Head of Olympic Committee of the Taliban regime. Address: Baraki Barak district, Logar province, Afghanistan. Date of birth: Between 1958 and 1963. Place of birth: Baraki Barak district, Logar province, Afghanistan. Nationality: Afghan. Other information: in July 2003 he was in custody in Kabul, Afghanistan. Released from jail in 2005. (56) The entry Mansour, Akhtar Mohammad (Minister of Civil Aviation and Transportation) under the heading Natural persons shall be replaced by: Akhtar Mohammad Mansour Shah Mohammed (alias (a) Akhtar Mohammad Mansour Khan Muhammad, (b) Akhtar Muhammad Mansoor, (c) Akhtar Mohammad Mansoor). Title: (a) Maulavi, (b) Mullah. Function: Minister of Civil Aviation and Transportation of the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Kandahar, Afghanistan, (b) Kalanko Joftian, Zurmat district, Paktia province, Afghanistan. Nationality: Afghan. Other information: (a) Repatriated to Afghanistan in September 2006, (b) Member of Taliban leadership, (c) active in the provinces of Khost, Paktia and Paktika, Afghanistan as of May 2007; Taliban Governor  of Kandahar as of May 2007. (57) The entry Nazirullah Aanafi. Title: Maulavi. Function: Commercial AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (issued on 30.6.1998) under the heading Natural persons shall be replaced by: Nazirullah Aanafi Waliullah. Title: (a) Maulavi, (b) Haji. Function: Commercial AttachÃ ©, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1962. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 000912 (Afghan passport issued on 30.6.1998). Other information: repatriated to Afghanistan in October 2006. (58) The entry Abdul Salam Zaeef. Title: Mullah. Function: (a) Deputy Minister of Mines and Industries, (b) Ambassador Extraordinary and Plenipotentiary, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1968. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 001215 (issued on 29.8.2000) under the heading Natural persons shall be replaced by: Abdul Salam Zaeef (alias Abdussalam Zaeef). Title: Mullah. Function: (a) Deputy Minister of Mines and Industries of the Taliban regime, (b) Ambassador Extraordinary and Plenipotentiary, Taliban Embassy , Islamabad, Pakistan. Date of birth: 1968. Place of birth: Kandahar, Afghanistan. Nationality: Afghan. Passport No: D 001215 (Afghan passport issued on 29.8.2000). Other information: apprehended and repatriated to Afghanistan. Released from prison. Living in Kabul as of May 2007. (59) The entry Zahed, Abdul Rahman (Deputy Minister of Foreign Affairs) under the heading Natural persons shall be replaced by: Abdul Rahman Zahed (alias Abdul Rehman Zahid). Title: Mullah. Function: Deputy Minister of Foreign Affairs of the Taliban regime. Date of birth: between 1963 and 1968. Place of birth: Logar province, Kharwar district, Afghanistan. Nationality: Afghan.